DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 4/2/2021, with respect to the cancelation of claim 11 have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1; Jarrell U.S. PGPUB No. 2015/0179421 discloses (as illustrated in figure 5) a mass spectrometer (“An ion optical element that may be used as an ion guide in a mass spectrometer, as a reflectron in a time-of-flight mass spectrometer” [Abstract]), comprising: a) an electrode 500; and b) a power source section 520 that supplies electric power to the electrode 500 with a predetermined voltage and/or current (“Entrance grid 504 and grid mounting electrode 505 are held at a high voltage by power supply 520.  The polarity of the voltage applied to grid mounting ring 505 and entrance grid 504 is selected to repel the ions after they pass through entrance grid 504 and into the space in reflectron 500 between entrance grid 504 and end plate 503” [0057]). However, although Jarrell illustrates in figure 5 that a connection structure is included for connecting power supply 520 to electrode 500, there is no explicit disclosure of the details of the connection structure; specifically, Jarrell does not disclose: c) a connection line formed of a conductive wire rod having elasticity for electrically connecting the electrode and the power source section; d) a connector section provided at one end of the connection line; e) a seat provided in the electrode to be contacted with the connector section; f) a fixation section provided in the connection line to be fixed to the power source section; and g) a spring section formed between the connector section and the fixation section of the connection line or in the connector section and for urging the connector section to the seat.
Hansen et al. U.S. Patent No. 6,556,654 discloses an electrical power connection structure comprising: an electrode (“cathode” [col. 8; line 44]); a power source section that supplies electric power to the electrode with a predetermined voltage and/or current (“power source (not shown)” [co. 8; line 32]); a connection line formed of a conductive wire rod (“a plurality of conductive wires” [col. 2; line 10]) having elasticity (since the cable is “bent” [Claim 25] as illustrated in figure 2) for electrically connecting the electrode and the power source section (“The high-voltage cable typically comprises a plurality of conductive wires… one end of the high-voltage cable is attached at one end to an electric power supply… connecting the conductive wires of the high voltage cable to the cathode” [col. 2; lines 9-18]); a connector section 108b provided at one end of the connection line (as illustrated in figure 2); a seat provided in the electrode to be contacted with the connector section (“The free end of the second section 108B of the plug connector 108 preferably has disposed therein female connectors for electrically connecting with a plurality of cathode terminals 110 extending into the volume 56A” [col. 8; lines 42-44]); a fixation section 106 provided in the connection line (as illustrated in figure 2) to be fixed to the power source section (since a power source is provided to the left of figure 2 and connected to the cable 106 “One end of the cable 106 is connected to an electric power source (not shown)” [col. 8; line 32]); and a spring section 104 formed between the connector section 108b and the fixation section 106 by winding the connection line in the form of a helical spring 126 and urging the connector section 108b to contact the seat (of the cathode [col. 8; line 44]). However, Hansen does not disclose that the spring section is formed by winding the connection line (since the spring is a separate element from the connection line).
Bosworth et al. U.S. Patent No. 4,925,399 discloses an electrical power connection structure comprising: a) an electrode (“male electrical plug” [Abstract] – where the conducting portion at the heart of the male plug is an electrode); b) a power source section (the wall outlet illustrated in figure 1, identified as “a source” [col. 3; line 26]) that supplies electric power to the electrode with a predetermined voltage and/or current; c) a connection line 20 formed of a conductive wire rod (the connection line 20 must be formed of a conductive wire rod since it is capable of conducting electricity between the outlet and an appliance 12: “through its cord 20, connects the appliance to an electrical source” [col. 2; lines 40-41]) having elasticity (since figure 1 illustrates that the cord 20 is flexible into the illustrated bent shape) for electrically connecting the electrode and the power source section [col. 2; lines 40-41]; d) a connector section 18 provided at one end of the connection line 20 (as illustrated in figure 1); e) a seat provided in the electrode to be contacted with the connector section 18 (although not illustrated, the seat is the portion of the plug 14 which makes the electrical contact between the appliance 12 and the electrical source – understood to be the tip of the male connector forming the electrode); f) a fixation section provided in the connection line 20 to be fixed to the power source section (figure 1 illustrates a plug that is not identified with a numeral, but which connects cord 20 to the illustrated outlet, this unidentified plug is the fixation section); and g) a spring section 40 (and including the entire connection device of figure 2) formed between the connector section 18 and the fixation section (since figure 3 illustrates that the spring section of figure 2 is connected to cord 20 at mouth 62, which is between connector 18 and the fixation section plug at the other end of the cord 20) urging the connector section 18 to contact the seat of plug 14. However, in Bosworth, the spring 40 is not formed by winding the conductive wire connection line in the form of a helical spring, as claimed.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a mass spectrometer comprising: a fixation section provided in a conductive, elastic connection line; the fixation section to be fixed to a power source section that supplies electric power to an electrode; and a spring section formed between a connector section provided at one end of the connection line, by winding the connection line in the form of a helical spring and urging the connector section to contact a seat provided in the electrode.

Regarding dependent claims 2-10; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881